DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:
Claim 1: Claim 1 does not include a traditional transitional phrase, such as “comprising” or “consisting of.”  The Office interprets the words “which includes” (Line 1) to be akin to “comprising.”  The Office recommends amending Claim 1 to include a traditional transitional phrase.
Claim 7: The limitation of Claim 7 which begins with “the intermediate biaxial joint unit and the second arm” should be followed with the word “are.”
Claim 12: Claim 12 is rendered an incomplete sentence because there appears to be language missing in Line 2 (i.e., additional language is required after the words “at least one of the first coupling member and the second coupling member” in order to understand that clause in the context of the clause beginning with the words “so that”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: Line 3 introduces “reduction gears,” which suggests more than one reduction gear.  However, Lines 5 and 6, e.g., recite “reduction gear.”  Thus, it is unclear which of the reduction gears relate to the “reduction gear” recited in, e.g., Lines 5 and 6.
Claim 1: The “input shaft” (Line 7) lacks clear antecedent basis.
Claim 1: It is unclear whether the “joint part” (Line 21) relates to the “one joint part” or the “other joint part.”
Claim 12: Based on the objection to Claim 12 above, the metes and bounds of Claim 12 are unclear.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 8,410,732 to Kassow et al.
Claim 1, as best understood: Kassow discloses a robot[, comprising:]
a plurality of biaxial joint units 6, 6 (see, e.g., FIG. 6) constituted of two joint parts and a longitudinal-shaped arm (see, e.g., FIG. 3) configured to couple two of the biaxial joint units, wherein each of the joint parts includes a motor 136, 137 (see FIG. 28 and Col. 17, Lines 1-5), reduction gears (see Col. 17, Lines 59-64) coupled to the motor, an output-side member 139 fixed to an output shaft 139 of the reduction gears, and a case 146 having the motor 136, 137 and the reduction gear housed therein,
the motor 136, 137 and the reduction gear are fixed to the case 146,
a rotating shaft 137 of the motor 136, 137 and the input shaft and the output shaft 139 of the reduction gear are disposed coaxially,
an opening (within 145) which opens in a direction orthogonal to an axial direction of the output shaft 139 is formed in the case 146 and a planar attachment face (proximate 145) orthogonal to an opening direction of the opening is formed in the opening,
the output-side member 139 includes a flange part 139 which is formed in an annular shape and is disposed on an outer side of the case (see FIG. 28),
one of the two joint parts constituting the biaxial joint units is set to one joint part (see, e.g., FIGS. 3-4 and 6) and the other thereof is set to the other joint part (this limitation is understood to mean that the two joint parts are connected to one another),
the attachment face in the one joint part and the flange part in the other joint part are fixed together either directly or via a coupling member (the Office understands the “thin-walled tubes” 
Claim 2: The Office submits that Claim 2 is either anticipated by, or rendered obvious in view of FIGS. 1(a), 2-3, 6, and 26-27 of Kassow.  In other words, Kassow anticipates, discloses, teaches, and/or suggests the robot according to claim 1, comprising:
a support member 2 configured to form a base end portion of the robot (see, e.g., FIGS. 1(a), 2-3, and 26-27);
a first arm and a second arm as the arm (id); and
a base-end-side biaxial joint unit disposed between the support member and the first arm, an intermediate biaxial joint unit disposed between the first arm and the second arm, and a tip-side biaxial joint unit attached to a tip of the second arm as the biaxial joint units (see, at least, FIG. 27, including annotated FIG. 27 below),
wherein, in the tip-side biaxial joint unit, the tip of the second arm is fixed to the case in the other joint part and an end effector is able to be attached to the flange part in the other joint part (see, e.g., FIGS. 6 and 27).
Claim 3: The Office submits that at least FIGS. 6 and 27 of Kassow anticipate, disclose, teach, and/or suggest the robot recited in Claim 3.  In other words, Kassow discloses the robot according to claim 2, wherein the output-side member of the one joint part in the base-end-side biaxial joint unit is fixed to the support member, a base end of the first arm is fixed to the case of 
the base-end-side biaxial joint unit using the axial direction of the output shaft of the one joint part in the base-end-side biaxial joint unit as an axial direction of rotation is rotatable relative to the support member,
the second arm is rotatable using the axial direction of the output shaft of the other joint part in the intermediate biaxial joint unit as an axial direction of rotation with respect to the first arm on a plane including an axial center of the output shaft of the one joint part in the base-end-side biaxial joint unit, and
the second arm using the longitudinal direction of the second arm as an axial direction of rotation is rotatable relative to the intermediate biaxial joint unit.
Claim 7: Kassow discloses a robot which includes a first joint part, a second joint part, a third joint part, a fourth joint part, a fifth joint part, a sixth joint part, a longitudinal-shaped first arm, and a longitudinal-shaped second arm (see FIG. 271),  comprising:
a support member configured to form a base end portion of the robot,
wherein each of the first joint part, the second joint part, the third joint part, the fourth joint part, the fifth joint part, and the sixth joint part includes a motor, a reduction gear coupled to the motor (see FIG. 6; see also Col. 16, Lines 49-62), an output-side member fixed to an output shaft of the reduction gear, and a case having the motor and the reduction gear housed therein,
the motor and the reduction gear are fixed to the case,

an opening which opens in a direction orthogonal to an axial direction of the output shaft is formed in the case and a planar attachment face orthogonal to an opening direction of the opening is formed in the opening,
the output-side member includes the flange part formed in an annular shape and disposed on an outer side of the case,
a base-end-side biaxial joint unit is formed by fixing the attachment face in the first joint part to the flange part in the second joint part either directly or via a first coupling member having a predetermined thickness in the axial direction of the output shaft in the second joint part so that an axial direction of the output shaft in the first joint part and an axial direction of the output shaft in the second joint part are orthogonal to each other,
an intermediate biaxial joint unit is formed by fixing the attachment face in the fourth joint part to the flange part in the third joint part either directly or via a second coupling member having a predetermined thickness in the axial direction of the output shaft in the third joint part so that an axial direction of the output shaft in the third joint part and an axial direction of the output shaft in the fourth joint part are orthogonal to each other,
a tip-side biaxial joint unit is formed by fixing the attachment face in the sixth joint part to the flange part in the fifth joint part either directly or via a third coupling member having a predetermined thickness in the axial direction of the output shaft in the fifth joint part so that an axial direction of the output shaft in the fifth joint part and an axial direction of the output shaft in the sixth joint part are orthogonal to each other,
the output-side member in the first joint part is fixed to the support member,

the first arm and the intermediate biaxial joint unit are coupled so that the longitudinal direction of the first arm and the axial direction of the output shaft in the third joint part are orthogonal to each other and a tip of the first arm is fixed to the case in the third joint part,
the intermediate biaxial joint unit and the second arm [are] coupled so that the axial direction of the output shaft in the fourth joint part and a longitudinal direction of the second arm coincide with each other and a base end of the second arm is fixed to the output-side member in the fourth joint part,
the second arm and the tip-side biaxial joint unit are coupled so that the longitudinal direction of the second arm and the axial direction of the output shaft in the fifth joint part are orthogonal to each other and a tip of the second arm is fixed to the case in the fifth joint part, and an end effector is able to be attached to the output-side member in the sixth joint part (see the annotated FIG. 27 below).

    PNG
    media_image1.png
    696
    758
    media_image1.png
    Greyscale

Claim 8: FIGS. 24-26 of Kassow appear to illustrate second arm is rotatable using the axial direction of the output shaft in the third joint part as an axial direction of rotation relative to the first arm on a plane includes the axial center of the output shaft in the first joint part.  Thus, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot arm illustrated in FIG. 27 of Kassow such that the second arm is rotatable using the axial direction of the output shaft in the third joint part as an axial direction of 
Claim 19: Kassow, discloses the robot according to claim 7.  Furthermore, FIG. 27 of Kassow appears to disclose wherein the first joint part and the second joint part have the same structure,
the fifth joint part and the sixth joint part have the same structure, and
the fifth joint part and the sixth joint part are smaller than the first joint part and the second joint part.
Even if Kassow does not necessarily disclose the limitations recited in Claim 19, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the limitations recited in Claim 19, based upon the illustration shown in FIG. 27 of Kassow, in order to reduce the additional costs associated with manufacturing joint parts of different sizes.
Claim 20: FIG. 27 of Kassow does not appear to disclose the first limitation recited in Claim 20.  However, FIG. 26 of Kassow does appear to teach first, second, and third joint parts that have the same structure.  FIG. 26 of Kassow also appears to teach fifth, sixth, and seventh joint parts that have the same structure, as well as a first arm and second arm that are formed in a cylindrical shape, and an outer diameter of the second arm is smaller than an outer diameter of the first arm.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed in FIG. 27 of Kassow such that the third joint part has the same structure as the first joint part and the second joint part,
the fourth joint part has the same structure as the fifth joint part and the sixth joint part,

an outer diameter of the second arm is smaller than an outer diameter of the first arm, in order to reduce additional costs associated with manufacturing joint parts of different sizes and in order to reduce the moment of the second arm on the first arm and base.
Claims 4-5, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,410,732 to Kassow et al., in view of U.S. Patent Application Publication No. 2016/0318180 to Miyasaka.
Claim 4: Kassow discloses the robot according to claim 3, but does not expressly disclose or suggest wherein the second arm is shorter than the first arm to prevent the one joint part in the base-end-side biaxial joint unit and the other joint part in the tip-side biaxial joint unit from interfering with each other.
The Office turns to Miyasaka, which teaches a robot arm arrangement (FIG. 4) which may be neatly folded in a relatively compact arrangement.  This is rendered possible because a second robot arm 13 is shorter than a first robot arm 6.
Based on the Miyasaka teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that the second arm is shorter than the first arm to prevent the one joint part in the base-end-side biaxial joint unit and the other joint part in the tip-side biaxial joint unit from interfering with each other, in order to facilitate a robot arm arrangement which may neatly folded in a relatively compact arrangement, as taught by the robot shown in, e.g., FIG. 4 of Miyasaka.
Claim 5: Kassow discloses the robot according to claim 2.  The Office also notes that the perspectives shown in FIGS. 24-26 of Kassow appear to illustrate wherein at least one of the base-end-side biaxial joint unit, the intermediate biaxial joint unit, and the tip-side biaxial joint unit nearly the same straight line in a front face-to-front face posture in which the axial centers of the output shafts of the joint parts in all of the biaxial joint units are disposed on the same plane and the base-end-side biaxial joint unit and the tip-side biaxial joint unit are closest to each other; however, it is not completely clear that the relevant axial centers are provided on exactly the same straight line.
The Office turns to Miyasaka, which teaches a robot arm arrangement (FIG. 4) in which axial centers of a second arm and joint 15 are provided in the same straight line as a first joint 124.  As a result, the robot arm arrangement shown in FIG. 4 of Miyasaka is provided in a clean, compact arrangement with a side boundary that is shared between the first joint 124, the second arm, and the joint 15.
Based on the Miyasaka teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that the axial center of the output shaft of the one joint part in the base-end-side biaxial joint unit and the axial center of the output shaft of the one joint part in the tip-side biaxial joint unit are disposed on the same straight line in a front face-to-front face posture in which the axial centers of the output shafts of the joint parts in all of the biaxial joint units are disposed on the same plane and the base-end-side biaxial joint unit and the tip-side biaxial joint unit are closest to each other, in order to provide a clean, compact robot arm arrangement.
Claim 9: Kassow, as modified above, discloses the robot according to claim 8, but does not expressly disclose or suggest wherein the second arm is shorter than the first arm to prevent 
The Office turns to Miyasaka, which teaches a robot arm arrangement (FIG. 4) which may be neatly folded in a relatively compact arrangement.  This is rendered possible because a second robot arm 13 is shorter than a first robot arm 6.
Based on the Miyasaka teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that the second arm is shorter than the first arm to prevent the one joint part in the base-end-side biaxial joint unit and the other joint part in the tip-side biaxial joint unit from interfering with each other, in order to facilitate a robot arm arrangement which may neatly folded in a relatively compact arrangement, as taught by the robot shown in, e.g., FIG. 4 of Miyasaka.
Claims 10 and 17: Kassow, as modified above by Miyasaka, discloses the robot according to claims 9 and 8, respectively.  Furthermore, FIG. 27 of Kassow appears to disclose wherein the first joint part and the second joint part have the same structure,
the fifth joint part and the sixth joint part have the same structure, and
the fifth joint part and the sixth joint part are smaller than the first joint part and the second joint part.
Even if Kassow does not necessarily disclose the limitations recited in Claims 10 and 17, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the limitations recited in Claims 10 and 17, based upon the illustration shown in FIG. 27 of Kassow, in order to reduce the additional costs associated with manufacturing joint parts of different sizes.
Claims 11 and 18: FIG. 27 of Kassow does not appear to disclose the first limitation recited in Claims 11 and 18.  However, FIG. 26 of Kassow does appear to teach first, second, and third joint parts that have the same structure.  FIG. 26 of Kassow also appears to teach fifth, sixth, and seventh joint parts that have the same structure, as well as a first arm and second arm that are formed in a cylindrical shape, and an outer diameter of the second arm is smaller than an outer diameter of the first arm.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed in FIG. 27 of Kassow, as modified above by Miyasaka in the rejections of Claims 10 and 17, respectively, such that the third joint part has the same structure as the first joint part and the second joint part,
the fourth joint part has the same structure as the fifth joint part and the sixth joint part,
the first arm and the second arm are formed in a cylindrical shape, and
an outer diameter of the second arm is smaller than an outer diameter of the first arm, in order to reduce additional costs associated with manufacturing joint parts of different sizes and in order to reduce the moment of the second arm on the first arm and base.
Claim 12, as best understood: Kassow discloses the robot according to claim 7.  The Office also notes that the perspectives shown in FIGS. 24-26 of Kassow appear to illustrate wherein at least one of the first coupling member and the second coupling member [are disposed] so that the axial center of the output shaft in the first joint part and the axial center of the output shaft in the sixth joint part are disposed on nearly the same straight line in a front face-to-front face posture in which an axial center of the output shaft in the first joint part, an axial center of the output shaft in the second joint part, an axial center of the output shaft in the third joint part, an axial center of the output shaft in the fourth joint part, an axial center of the output shaft in the fifth nearly the same plane and the base-end-side biaxial joint unit and the tip-side biaxial joint unit are closest to each other; however, it is not completely clear that the relevant axial centers are provided on exactly the same straight line.
The Office turns to Miyasaka, which teaches a robot arm arrangement (FIG. 4) in which axial centers of a second arm and joint 15 are provided in the same straight line as a first joint 124.  As a result, the robot arm arrangement shown in FIG. 4 of Miyasaka is provided in a clean, compact arrangement with a side boundary that is shared between the first joint 124, the second arm, and the joint 15.
Based on the Miyasaka teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that at least one of the first coupling member and the second coupling member [are disposed] so that the axial center of the output shaft in the first joint part and the axial center of the output shaft in the sixth joint part are disposed on the same straight line in a front face-to-front face posture in which an axial center of the output shaft in the first joint part, an axial center of the output shaft in the second joint part, an axial center of the output shaft in the third joint part, an axial center of the output shaft in the fourth joint part, an axial center of the output shaft in the fifth joint part, and an axial center of the output shaft in the sixth joint part are disposed on the same plane and the base-end-side biaxial joint unit and the tip-side biaxial joint unit are closest to each other, in order to provide a clean, compact robot arm arrangement.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,410,732 to Kassow et al., in view of U.S. Patent Application Publication No. 2002/0134188 to Akinfiev et al.
Claims 14-16: Kassow discloses the robot according to claim 3, claim 2, and claim 1, respectively.  Kassow does not disclose or suggest the limitation recited in Claims 14-16 in which the reduction ratios of all of the reduction gears included in all of the joint parts are equal to each other.
The Office turns to Akinfiev, which teaches a robot arm (see FIG. 1) in which the “transmission ratio in the kinematic train "motor-movable link" is the same for both motors [2, 3].”
Based on the Akinfiev teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that the reduction ratios of all of the reduction gears included in all of the joint parts are equal to each other, in order to simplify programming of the robot.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent No. 8,410,732 to Kassow et al. and U.S. Patent Application Publication No. 2016/0318180 to Miyasaka, further in view of U.S. Patent Application Publication No. 2002/0134188 to Akinfiev et al.
Claims 6 and 13: Kassow, as modified above by Miyasaka, discloses the robot according to claim 5 and claim 4, respectively.  Kassow and Miyasaka do not disclose or suggest the limitation recited in Claims 6 and 13 in which the reduction ratios of all of the reduction gears included in all of the joint parts are equal to each other.
The Office turns to Akinfiev, which teaches a robot arm (see FIG. 1) in which the “transmission ratio in the kinematic train "motor-movable link" is the same for both motors [2, 3].”
Based on the Akinfiev teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Kassow such that the reduction ratios of all of the reduction gears included in all of the joint parts are equal to each other, in order to simplify programming of the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note, the reference numerals, parentheticals, and citations used in the rejection of Claim 1 apply to similarly-worded limitations of Claim 7.  The Office further notes that the robot shown in FIG. 27 is understood in the context of FIGS. 6 and 28, as well as in the context of the disclosure at Col. 16, Line 41 to Col. 17, Line 64.